DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0168649 A1) in view of O’Connell et al. (US 2015/0133799 A1), Zadno-Azizi (US 2005/0245894 A1), and Aziz et al. (US 2012/0157913 A1).
With regard to claim 1, Schwartz et al. teach a system for delivering a controlled flow infusion comprising: a percutaneous transvascular catheter having a distal end (Fig. 1 member 100), an infusion lumen (Fig. 1 holes 104 distribute an agent which would necessarily come through an infusion lumen) and an occlusion balloon disposed near the distal end (Fig. 1 member 106), the 
Further, Zadno-Azizi teaches that when delivering a drug to treat an occlusion, as is being done in Schwartz et al., that the fluid may be pulsed to better flush away debris with an exemplary time interval of 5 seconds ([0108]).  Additionally, Aziz et al. teach pulsing and varying the rate during delivery to treat an occlusion which is beneficial to promote better mixing of the infusate for more effective dissolution ([0014], [0016], [0018]).  It would further be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulsed delivery and variable rates during pulses of the drug substance in Schwartz et al. as Zadno-Azizi and Aziz et al. teach this is beneficial for flushing debris and mixing infusate to treat occlusions.  O’Connell et al. discloses that the injection for measuring is done at a rate higher and faster than coronary flow and this rate can also vary depending on the patient ([0028], [0031]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the rate and time interval of the prepatory pulse as taught by O’Connell et al. would be higher than the drug delivery because it is done at a high rate to cause hyperemia which would not be done during normal drug delivery and further Zadno-Azizi teaches the drug is pulsed on for a delivery interval of 5 seconds and an exemplary delivery rate range can be between .1 cc/sec and 3 cc/sec.  Further as O’Connell et al. teach 
With regard to claims 2-7, see Schwartz et al. [0054] a pressure sensor is integrated with the catheter lumen at a proximal or distal end or can be placed in a separate pressure lumen, Schwartz et al. [0057] the sensor data is communicated to the injector as feedback data for control to regulate delivery of the treatment agents based on the pressure reading.  Further, as combined with O’ Connell et al., O’Connell et al. teach a pressure sensor used to determine the pressure gradient and/or ffr is provided via a pressure sensor 124 mounted to a guidewire 118 ([0024], Fig. 1).  As the teachings of these references are combined as above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sense pressure in Schwartz et al. using a guidewire as O’Connell et al. as O’Connell et al. teach this is effective for sensing pressure to determine the occlusion severity to determine if treatment is necessary and would be able to continue pressure measurements to regulate control as in Schwartz et al. or may be provided in addition to the pressure sensors of Schwartz et al. and yield the same predictable result.
With regard to claim 13, see the tapered end generally indicated at 102 in Fig. 1.
With regard to claims 14-17, see Schwartz et al. [0058] flow sensors and other diagnostic sensors ([0065]) can also be used, pressure may be determined with multiple sensors ([0067], 
With regard to claims 18 and 19, see Fig. 5 showing the change in resistance over time, further see at least [0024], [0054], [0065], [0067], [0068], pressure is measured in real-time which is indicative myocardial pressure and is divided by flow to determine resistance.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Constantz et al. (US 6,488,671 B1) discloses a plurality of different solutions may be used (Col. 15 lines 2-15) which include two different dissolution agents.  When in combination with Schwartz et al., Zadno-Azizi, and Aziz et al. the first agent could be taken as the prepatory .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783